Third District Court of Appeal
                               State of Florida

                         Opinion filed September 3, 2014.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D14-1813
                         Lower Tribunal No. 91-30032
                             ________________


                               Tyrone Coates,
                                    Appellant,

                                         vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Stacy D. Glick, Judge.

      Tyrone Coates, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before WELLS, EMAS and FERNANDEZ, JJ.

      WELLS, Judge.
      Tyrone Coates appeals the trial court’s denial of his motion to correct an

illegal sentence.   We treat this matter as an appeal from an order denying

postconviction relief under Florida Rule of Criminal 3.850 and affirm. See Geter

v. State, 115 So. 3d 375 (Fla. 3d DCA 2012), rehearing denied, 115 So. 3d 385

(Fla. 3d DCA 2013).




                                       2